Citation Nr: 1122228	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  11-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The record indicates credible supporting evidence for the Veteran's claimed in-service personal assault stressors.

2.  The Veteran has a diagnosis of PTSD, at least in part predicated on the in-service assaults.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD due to personal assault have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

The first two elements of a PTSD service connection claim are a medical diagnosis of PTSD and a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran has been diagnosed with and treated for PTSD, based at least in part on sexual assaults that occurred during her active service, as noted in her July 2009 visit to the Fort Meyers VA Outpatient Clinic.  Thus, these elements have been met.

The third requirement necessary to establish service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.

In this case, the Veteran's DD Form 214 shows no awards indicative of combat and her military occupational specialty was photographic laboratory helper.  Therefore the Veteran's claimed stressors must be corroborated by evidence other than her own lay testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The stressors claimed by the Veteran are personal assaults, therefore evidence from sources other than the service records, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; may corroborate her account of the stressors.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran's claimed stressors are sexual assaults that occurred during her military service.  In an August 2009 statement, the Veteran provided a detailed statement describing the two assaults that occurred during her active duty service in Berlin, Germany.  In a February 2011 letter, the Veteran's commanding officer, R.L.P., corroborated that the Veteran informed him of multiple instances of sexual harassment and assaults that had occurred prior to her transfer to his unit.  The Veteran's former supervisor also indicated to R.L.P. at the time of her transfer that the men in her division were being abusive to her.  The letter from R.L.P. describes the Veteran's changes in behavior and demeanor after the assaults.  Prior to the assaults, R.L.P. describes her as outgoing and full of life; afterwards he describes her as nervous and avoidant of certain social relationships.

The Board notes that corroboration of every detail is not required to satisfy the 38 C.F.R. § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred. Suozzi v. Brown, 10 Vet. App. 307 (1997). The incidents described by R.L.P. appear to align with the Veteran's descriptions of the assaults previously labeled Incident #1 and Incident #2 in the August 2009 account. Such assaults occurred during the period spanning 1977-79, during the Veteran's active duty service. 

The Board finds R.L.P. competent to provide evidence of information obtained during his conversations with the Veteran while she was in service. He is also found to be credible.  Therefore the in-service assaults have been corroborated, satisfying the third and final requirement under 38 C.F.R. § 3.304(f). 

Accordingly, an award of service connection for PTSD due to personal assault is warranted.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


